Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 3 depicts item 30 which presumably are the “sprayer holes” as described in the specification and claimed in claim 5, but there is no specific item 30 referenced.  
Additionally, Figures 1 to 3 do not show “a plurality of groups of nozzle assemblies are provided” as claimed in claim 6 and 10. At least one of the Figures (1 to 3) should be updated to indicate what is considered “a plurality of groups of nozzle assemblies are provided”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Examiner note: 
Claim 3 claims “purging tracks” and “purging radius”. The specification provides a method for calculating the term “purging radius” (page labeled 14 lines 12 to 19) and given the applicant’s specification (page labeled 7 lines 7 to 15; page labeled 10 lines 26 to 28), “purging tracks” corresponds to the area that a group of nozzles (item 25) would cover on the air preheater. 
Examiner interprets line 15 of claim 1 “…the at least one nozzle” to be a reference to the same “…at least one nozzle…” of line 13 of claim 1 which is a reference to item 25 of the second nozzle assembly as described in the specification and shown on the right hand side of the Figure 3 provided.
Claim objections
Claims 2, 3, 7, and 12 are objected to because of the following informalities:  
Claim 2 cites “wherein the nozzle is a Venturi nozzle” in line 2. It is assumed Applicant intended claim language to read “wherein the at least one nozzle is a Venturi nozzle” or something that achieves the same result of indicating that the nozzle is derived from the at least one nozzle. 
Claim 3 cites “…the distribution pipe is communicated with a plurality of nozzles…” in line 2. It is assumed the Applicant intended the claim language to read “The steam soot blowing device according to claim 1, wherein the at least one nozzle comprises a plurality of nozzles, the distribution pipe is communicated with the plurality of nozzles…” or something that achieves the same result of indicating that the nozzle and plurality of nozzles are specified to be derived from the same nozzle/nozzles in previous claims.
Claim 3 cites “two adjacent nozzles” in line 3. It is assumed Applicant intended claim language to read “two adjacent nozzles of the plurality of nozzles,” or something that achieves the same result of indicating that they are specified to be derived from the plurality of nozzles. 
Claim 7 cites “the nozzle” in lines 3 and 4. It is assumed Applicant intended claim language to read “the at least one nozzle” or something that achieves the same result of indicating that the nozzle is derived from the at least one nozzle and claim language consistency.
Claim 12 cites “number of the nozzles” in lines 4 and 5. It is assumed Applicant intended claim language to read “a number of the nozzles” or something that achieves the same result of indicating that number refers to separate nozzles.
Appropriate correction is required. 
Specification
The disclosure is objected to because of the following informalities: 
Applicant has identified “the sprayer” as item 2 on page 9 of the specification but the drawings and other instances of “the sprayer” are identified as 23. On line 27 of page 9 of the specification, “the sprayer 2” should be corrected to read “the sprayer 23” to be consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 6 and 10, Applicant cites “…a plurality of groups of nozzle assemblies…” in line 2 of claim 6 and in lines 2 and 3 of claim 10. It is clear from claim 1 that the nozzle assemblies include a first and second nozzle assembly but it is unclear what “groups of nozzle assemblies” are. For example, are the groups of nozzle assemblies (1) one first nozzle assembly and one second assembly or (2) some other combination of first and second nozzle assemblies? The addition of the language “a plurality of” proceeding “groups of nozzle assemblies” makes it further unclear. Therefore, Examiner takes broadest reasonable interpretation of claim language in light of the specification and reasons that a group of nozzle assemblies means “a first nozzle assembly and a second nozzle assembly” and that there may be “a plurality of” groups of nozzle assemblies provided. It is recommended that Applicant amend the language of claim 1 to help delineate what a group of nozzle assemblies are. For example, 
“…nozzle assemblies communicating with the first pipe, comprising…”
to
“…a group of nozzle assemblies communicating with the first pipe, each group of nozzle assemblies comprising” or something to resolve the indefiniteness. 
Dependent claims 7 and 11 are subsequently rejected as well.
Regarding claim 11, Applicant recite “wherein distances between every two adjacent nozzle assemblies are equal” in line 2. It is unclear as noted in the 112(b) for claims 6 and 10 what “two adjacent nozzle assemblies are.” Is it (1) a first nozzle assembly and a second nozzle assembly, (2) two adjacent first nozzle assemblies, (3) two adjacent first second assemblies, or (4) completely different nozzle assemblies than the first nozzle assembly and the second nozzle assembly? Additionally, it is unclear how a distance between any of the interpretations would be determined: closest nozzles? Distance from centerline to centerline of closest nozzles? Distance from edges of closest nozzles? Distance from a center point of one group of nozzle assembly to another center point of one group of nozzle assembly? Etc. Therefore, the claim language renders the claim language indefinite.
Regarding claim 8, the term “about 40% to 60%” in line 2 is a relative term which renders the claim indefinite. The term “about 40% to 60%” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (does “about 40% to 60%” include 38% to 62% or as broad as 1% to 100%?). 
Regarding claim 13, Applicant recites the limitation "wherein center line of the throttle pipe, center line of the distribution pipe and center lines of the nozzles are all perpendicular to center line of the first pipe" in lines 2 to 3.  There is insufficient antecedent basis for the “center line” limitations in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fierle (US Patent No. 6065528 A) in view of Abeyta (US Publication No. 20160290638) and Frauenfeld (US Patent No. 4649987).
Regarding claim 1, Fierle teaches a steam soot blowing device (Figure 3), comprising, a steam sootblower (abstract, Figures 3 and 4: 108, 106, 76, 90, 70, 92, 94, 96, 98, 110, 106, 77, 92, 70, 100, 102, 104), a first pipe (68, pipe shaft) communicating with the steam sootblower (Figure 3 and 4: 108, 106, 76, 90, 70, 92, 94, 96, 98, 110, 106, 77, 92, 70, 100, 102), and 
nozzle assemblies communicating with the first pipe (68, pipe shaft), comprising a first nozzle assembly (108, 106, 76, 90, 70, 92, 94, 96, 98) and a second nozzle assembly (110, 106, 77, 92, 70, 100, 102, 104), 
wherein the first nozzle assembly (108, 106, 76, 90, 70, 92, 94, 96, 98) comprises a …(omitted claim language)… pipe (76, lance pipe) with one end communicating with the first pipe (68, pipe shaft, column 3 lines 22 to 26), and a sprayer (106, assembly block) communicating with the other end of the …(omitted claim language)…pipe (76, lance pipe), …(omitted claim language)…
wherein the second nozzle assembly (110, 106, 77, 92, 70, 100, 102, 104) comprises a distribution pipe (106, assembly block) communicating with the first pipe (68, pipe shaft, column 3 lines 22 to 26) and at least one nozzle (110, high pressure nozzles) communicating with the distribution pipe (106, assembly block, column 4 lines 23 to 25), wherein a steam jet velocity at the outlet of the sprayer (106, assembly block on the first nozzle assembly side goes to 108) is smaller than a steam jet velocity at an outlet of the at least one nozzle (110 from the second nozzle assembly, column 3 lines 37 to 40). 
However, Fierle does not expressly teach that the pipe of the first nozzle assembly comprises a throttle (bolded only to add emphasis of omitted limitation above) pipe, or 
a throttle shrinkage hole is provide inside the throttle pipe, a diameter of the throttle shrinkage hole being smaller than a diameter of the throttle pipe, and a diameter of an inlet of the sprayer is smaller than a diameter of an outlet thereof.
Abeyta teaches a throttle shrinkage hole (outlet of 500a, Figure 5a) is provide inside the throttle pipe (504, feed tube), a diameter of the throttle shrinkage hole (outlet of 500a, Figure 5a) being smaller than a diameter of the throttle pipe (504, feed tube) so the nozzle/mixing chamber may be configured to receive the compound and mix the compound with the pressurized fluid stream (paragraph 0043, paragraph 0010 and paragraph 0016 describe a compound used to address slag).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Fierle to include a throttle shrinkage hole is provided inside the throttle pipe, a diameter of the throttle shrinkage hole being smaller than a diameter of the throttle pipe in view of the teachings of Abeyta so the nozzle/mixing chamber may be configured to receive the compound and mix the compound with the pressurized fluid stream; thereby teaching a throttle pipe (it is examiner’s position that adding the throttle shrinkage hole of the internal nozzle of Abeyta to the lance pipe of Fierle would result in similar claimed structure of what is depicted in Applicant’s Figure 5a).
Frauenfeld teaches and a diameter of an inlet of the sprayer (82, the nozzle plate) is smaller than a diameter of an outlet thereof (Figure 3; column 6 lines 27 to 38; the figure and passage describe a channel used to spread out the cleaning material) for uniform distribution to the individual nozzles (column 6 lines 27 to 38).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and a diameter of an inlet of the sprayer is smaller than a diameter of an outlet thereof in view of the teachings of Frauenfeld for uniform distribution to the individual nozzles.
In other words, Fierle teaches most of the claim limitations but does expressly teach that the first nozzle assembly has a throttle pipe that has a throttle shrinkage hole or a diameter of the throttle shrinkage hole being smaller than a diameter of the throttle pipe. Fierle also does not expressly teach that a diameter of an inlet of the sprayer is smaller than a diameter of an outlet thereof. 
Abeyta teaches a device used to attach to a lance of a sootblower in order to introduce a compound to a utility furnace using a sootblower to address slag. If the purpose of Fierle is to clean an air preheater, then it would have been reasonable to modify the lance of Fierle in view of Abeyta to include a device that would allow for a compound to be injected to facilitate better cleaning. Additionally, Frauenfeld teaches a similar component at the end of the sootblower of Fierle, but is more explicit on the internals of the nozzle plate, describing it as a channel to help distribute a cleaning material to multiple nozzles. Therefore, it would also be reasonable to modify Fierle accordingly as it also has a nozzle plate but does not describe the internals. 
Regarding claim 12, as applied to claim 1, the combined teachings teach the invention as described above and regarding the claim 12 limitations as a whole:
wherein the diameter of the throttle shrinkage hole close to a center sleeve of a rotary air preheater is smaller than the diameter of the throttle shrinkage hole away from the center sleeve; number of the nozzles on the distribution pipe close to the center sleeve is less than number of the nozzles on the distribution pipe away from the center sleeve. 
Fierle further teaches 
a center sleeve (18, upper center section and 20, bottom center section) of a rotary air preheater (14, heat exchange rotor; Figure 1 and column 2 lines 26 to 51)
number of the nozzles (110, high pressure nozzles) on the distribution pipe (106, assembly block) close to the center sleeve (18, upper center section and 20, bottom center section) is less than number of the nozzles (110, high pressure nozzles) on the distribution pipe (106, assembly block) away from the center sleeve (18, upper center section and 20, bottom center section; it is examiner’s position that Figures 2 and 5 depict a circumstance when the lance sweeps toward the outer diameter of the preheater which is where the high pressure nozzles would have the relationship as claimed).
As Abeyta has taught a throttle shrinkage hole (outlet of 500a), Abeyta further teaches 
wherein the diameter of the throttle shrinkage hole close to a center sleeve (outlet of 500a; Figure 5a) of a rotary air preheater is smaller than the diameter of the throttle shrinkage hole away from the center sleeve (inlet of 500a; Figure 5a) so the nozzle/mixing chamber may be configured to receive the compound and mix the compound with the pressurized fluid stream (paragraph 0043, paragraph 0010 and paragraph 0016 describe a compound used to address slag).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the diameter of the throttle shrinkage hole close to a center sleeve of a rotary air preheater is smaller than the diameter of the throttle shrinkage hole away from the center sleeve in view of the further teachings of Abeyta so the nozzle/mixing chamber may be configured to receive the compound and mix the compound with the pressurized fluid stream. 
In other words, Fierle further teaches the additional elements claimed of a center sleeve and a rotary air preheater. The addition of an internal nozzle (500a) to a feed pipe (504) was combined in the preceding claim 1 in view of Abeyta. Therefore, the combined teachings of Fierle in view of Abeyta and Frauenfeld used to reject claim 1 further teach the claimed limitations of claim 12.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fierle (US Patent No. 6065528 A) in view of Abeyta (US Publication No. 20160290638) and Frauenfeld (US Patent No. 4649987) as applied to claim 1 in further view of Rebula (US Patent No. 4565324).
Regarding claim 2, as applied to claim 1, the combined teaching teach the invention as described above but do not expressly teach wherein the nozzle is a Venturi nozzle.
Rebula teaches that it is known in the art that a venturi-type configuration including a converging inlet throat and a diverging discharge throat which is particularly applicable for discharging gaseous blowing medium such as steam and/or air (column 2 lines 29 to 35; Figure 7; column 4 lines 58 to 62).
Therefore it would have been obvious to try and modify the combined teachings to include wherein the nozzle is a Venturi nozzle in view of the teachings Rebula for efficiently discharging gaseous blowing medium such as steam and/or air.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 4 of copending Application No. 17/742621. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of ‘261 reads on claim 1 of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1, Claims 1 -4 of Application No. 17/742621 teach 
a steam soot blowing device, (line 8 of claim 1) comprising, 
a steam sootblower (line 9 of claim 1), 
a first pipe communicating with the steam sootblower (lines 9 and 10 of claim 1), and 
nozzle assemblies communicating with the first pipe (line 11 of claim 1), 
comprising a first nozzle assembly and a second nozzle assembly (lines 12 and 13 of claim 1), wherein the first nozzle assembly comprises a throttle pipe with one end communicating with the first pipe, and a sprayer communicating with the other end of the throttle pipe, a throttle shrinkage hole is provide inside the throttle pipe, a diameter of the throttle shrinkage hole being smaller than a diameter of the throttle pipe, and a diameter of an inlet of the sprayer is smaller than a diameter of an outlet thereof (lines 15 to 19 of claim 1); 
wherein the second nozzle assembly comprises a distribution pipe communicating with the first pipe and at least one nozzle communicating with the distribution pipe, (lines 20 and 21 of claim 1)
wherein a steam jet velocity at the outlet of the sprayer is smaller than a steam jet velocity at an outlet of the at least one nozzle.  (lines 21 to 23 of claim 1)
Dependent claims 2 to 4 of application 17/742621 inherently teach claim 1 of application 17/742621 and also read on claim 1 of the present application 17/776359.
Allowable Subject Matter
Claims 3 to 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the closest prior art found was Brown (US Patent No. 8176883) that teaches it is known to take an overlap into account, but does not describe the specific relationships as claimed. However, examiner is unable to find reasonable motivation to combine the prior art that would read on the specific limitations as claimed in view of the prior pieces of art applied as a whole.
Regarding claim 4, the closest prior art found was Abeyta (US Publication No. 20160290638) and Booher (US Patent No. 5509607). However, examiner is unable to find reasonable motivation to combine the prior art that would read on the specific limitations as claimed in view of the prior pieces of art applied as a whole.
Regarding claim 5, the closest prior art found was Frauenfeld (US Patent No. 4649987 A). However, examiner is unable to find reasonable motivation to combine the prior art that would read on the specific limitations as claimed in view of the prior pieces of art applied as a whole.
Dependent claims 6 to 8 are also objected to but the 112(b) issues of claims 6 and 8 must be addressed.
Regarding claim 9, the closest prior art found was Abeyta (US Publication No. 20160290638) which teaches rake style blowers are known in the art. However, examiner is unable to find reasonable motivation to combine the prior art that would read on the specific limitations as claimed in view of the prior pieces of art applied as a whole. 
Regarding claim 10, the closest prior art found was Batt (US Patent No. 6170117) which teaches a sootblower having multiple rake style manifolds with nozzles. However, examiner is unable to find reasonable motivation to combine the prior art that would read on the specific limitations as claimed in view of the prior pieces of art applied as a whole and the context of the specification and preceding claim. It is also noted that before any allowance is made, the 112(b) issues must be addressed.
Dependent claim 11 is also objected to but the 112(b) issues must be addressed.
Regarding claim 13, the closest prior art found was Batt (US Patent No. 6170117) which teaches at least a portion of the claim limitations; however, examiner is unable to find reasonable motivation to combine the prior art that would read on the specific limitations as claimed in view of the prior pieces of art applied as a whole. It is also noted that before any allowance is made, the 112(b) issues must be addressed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hada (US Patent No. 4420313) teaches method for dust removal from solid-gas contact reactor.
Schlueter (Foreign Patent CN 1133968 A) teaches a regenerative heat exchanger.
Fan (Foreign Patent CN 108036352 A) teaches a rotary air pre-heater and cleaning process
Autelli (US Patent No. 4135534) teaches a multi-nozzle multiple lance for washing rotating heat exchangers and a distributor for said lance
Dehli (US Patent No. 4815523) teaches a device and process for cleaning a recirculation-type regenerative heat exchanger.
Ginn (US Patent No. 5366561) teaches an air preheater cleaning method
Hong (Foreign Patent KR101748802) teaches a soot blower and method for cleaning tubular heat exchanger using thereof
Frauenfeld (US Patent No. 4025362) teaches an apparatus for cleaning the heat exchanging surfaces of the heat transfer plates of rotary regenerative heat exchangers.
Baba (Foreign Patent DE3619396A1) teaches a device for cleaning heat exchangers.
Booher (US Patent No. 5509607) teaches a convertible media sootblower lance tube (block).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762